DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Amendment filed October 14, 2021 has been entered. 
Claims 1-26 have been canceled. 
Claims 27-56 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on October 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending U.S. Patent Application No. 16/827,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 27-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 27, Pons et al. (U.S. Patent Application Publication No. 2009/0177938 A1) discloses: A digital subscriber line (DSL) noise protection apparatus (Paragraph [0010]: “To better understand approaches to combating impulse noise, the particular transmission layers involved in DSL are explained. FIG. 1 illustrates DSL communications layering. For the sake of example here, transmission is described from a transmitter (TX) 152 to a receiver (RX) 154 where the transmitter can be a central office (CO) and the receiver, a customer premises equipment (CPE). However, analogously the transmitter can be a CPE and the receiver can be a CO.”), the apparatus comprising:
first circuitry to receive data transfer units; including at least one data transfer unit corrupted by noise (Paragraph [0018]: “One approach taken in the past is to retransmit at the alpha interface. FIG. 3 illustrates a DSL system using retransmission. CO 352 is like (TX) 152 but further comprises a retransmission module 302. Whenever data is supplied from TPS-TC to PMS-TC, the data is framed into data transmission units (DTUs), then copied and stored in a retransmission module 302, e.g., in a first-in-first-out (FIFO) memory. Typically a DTU is one or more RS code words, but can be tied to other abstractions from the TPS-TC layer such as a block of ATM cells, or PTM cells. Similarly, CPE 354 like CO 352 comprises retransmission module 302.”).
However, the Examiner finds Pons does not teach or suggest the claimed “second circuitry to obtain a retransmission return message with a number of the data transfer units acknowledged; the second circuitry to determine a start of the data transfer units acknowledged based on a look back value; and the second circuitry to generate the look back value during showtim.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 27 as allowable over the prior art.  
Independent claims 37, 46, 47, 50 and 54 recite similar limitations as independent claim 27 and therefore, the Examiner finds claims 37, 46, 47, 50 and 54 are allowable for the same reasons as set forth above in claim 27.
Claims 28-36, 38-45, 48-49, 51-53 and 55-56 are also allowable due to their dependency on an allowable base claim

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112